ORDER
PER CURIAM.
Defendant, Charles Higgenbotham, appeals from a judgment of conviction, after a jury trial, of committing violence against an offender housed in a department correctional center. Section 217.385 RSMo Cum.Supp.1997. He was sentenced as a prior offender to a term of fifteen years imprisonment to be served consecutively to a sentence imposed for a previous conviction.
No jurisprudential purpose would be served by a written opinion. The judgment of conviction is affirmed. Rule 30.25(b).